DETAILED ACTION

Status of Claims
Claims 1 – 2, 4 – 9, 11 – 16, & 18 – 20 were previously pending and subject to a non-final office action mailed 11/24/2020. Claims 1, 8, 15, & 18 were amended and claims 21 – 23 were added in a reply filed on 02/24/2021. Claims 1 – 2, 4 – 9, 11 – 16, & 18 – 23 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 8 – 9, & 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al (US 20120185356 A1), in view of Sims et al. (US 20140025524 A1), in view of Gillen et al. (US 20140180959 A1).

As per claims 1, 8, & 15, Barron teaches a system (Barron claim 1) / method (Barron claim 11) comprising:

• at least one processor ([0020] – [0021] & claim 4) to perform operations comprising:

• receiving an online order for a same-day delivery of an item to a consumer (See 0015, 0017 – 0024 and 0027, noting receiving an order for a local delivery to a customer which, as per 0030, is provided to the customer via “rapid same-day delivery” for purchased goods.);

• identifying a delivery location based on a current location of the consumer (See [0018] & [0026], noting “the location of the customer, and thus the delivery location, may be obtained directly from the customer's GPS enabled device or smart phone”);



• selecting a courier valet based on time to execute including time needed to check out of a particular store in fulfilling the online order (See [0184] – [0185] & [0192], noting that couriers submit bids to perform a delivery task, including “a time and/or time frame for making the delivery” and that “a time may be based on a distance that an employee may need to travel from a current location to a merchant location and then to a user location,” which necessarily includes the acquisition of the delivery item(s) (i.e., “check out”) from the merchant. As per [0193] & [0196] – [0197], a courier bid is selected to make a delivery based on the time frame associated with the bid. As per [0050], [0060], [0075], [0177], [0204], Fig. 6B & [0207], the delivery agent uses a GUI on a mobile device to indicate which products are being checked out from the merchant during the delivery task.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a courier valet based on time to execute including time needed to check out of a particular store as in Sims in the system executing the method of Barron with the motivation of “providing all elements of the delivery without reliance on a pre-existing structure for delivery” in situations where deliveries may be uncommon for a business, as taught by Sims, in [0153], over that of Barron.

Barron further discloses:

• assigning a job to a selected courier valet to deliver the item to the location (See at least 0019 – 0021 & figs. 2 and 3, noting receiving location information for a plurality of courier valets, and assigning the delivery to the selected closest courier valet).



• at least one memory storing a set of instructions that configure the at least one processor / non-transitory machine-readable storage medium having embodied thereon instructions executable (as per instant claim 15: [0021], [0041] - [0042], & [0050]);

• dynamically receiving real-time location information from a remote mobile device of the consumer ([0073], noting receiving “a dynamic location based on the mobile device 101 GPS… to locate the dynamic location of the customer.”);

• identifying an anticipated new location of the consumer based on the real-time location information (See at least [0052], noting that “the system may determine the consignee has physical moved to another location (address, city, state, country) and has requested “follow-me” service that would automatically forward the package to the next available mobile delivery location.” Also see [0070] – [0071], which describe identifying new locations of mobile customer & [0072], noting “identify potential delivery locations such as restaurants, retail stores, landmarks or other locations that are not within a predetermine distance from the “original” determined location of the customer, but now “follows the customer” to his/her next location.” Also see [0073], noting identifying a base location, then “then use the GPS location of the customer's mobile device 101, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the customer” at new locations. Also see Fig. 6, step 600 & [0078], noting receiving the customer’s location data from geolocators such as a smartphone, and can be “real-time data.” As per [0079], [0081], & [0083], an anticipated location during the delivery date is identified.) and previous travel routes of the consumer (See [0076], noting predicting the future location of a customer based on “the 
 
• redirecting the same-day delivery to the new location of the consumer without receiving an affirmative indication of a change in the delivery location from the consumer (See at least [0052], noting that “the system may determine the consignee has physical moved to another location (address, city, state, country) and has requested “follow-me” service that would automatically forward the package to the next available mobile delivery location,” and [0069], noting that “the customer's item will automatically be delivered via the Mobile Delivery service unless the user requests otherwise… the customer may choose the Mobile Delivery program as part of completing a transaction with an online merchant, in which case the shipment may be delivered automatically via the Mobile Delivery service by the carrier… the Mobile Delivery service may be automatically initiated (based on previous authorization from the customer).” Also see [0070], noting that the automatic “Mobile Delivery service is selected for the particular item(s) (e.g., by the customer or automatically), the one or more carrier servers 104 may identify possible alternative delivery location(s) at Block 540 for 

• and reassigning the job to an alternate courier valet to deliver the item to the new location (See at least [0075] and claim 18 of Gillen, noting that delivering the item, based on the updated delivery location, comprises transferring the item from one delivery vehicle to a second delivery vehicle i.e., reassigning the job to a second courier valet to deliver to the new location.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have reassigned a delivery to an alternate courier to an alternate delivery location identified based on a customer’s real-time and previous location data as in Gillen in the system executing the method of Barron / SIms with the motivation of providing “improved delivery options and methods that can accommodate consignee location changes,” as taught by Gillen, in [0003], over that of Barron.

As per claims 2, 9, & 15, the combination of Barron / Sims / Gillen discloses al of the limitations of claims 1, 8, and 15 as stated above.  In addition, Barron teaches:

wherein the online order is received from the mobile device of the consumer (See at least 0015 which describes the customer using a mobile device to place an order).

Claims 4 – 5, 11 – 12, & 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barron / Sims / Gillen, in view of Yaqub et al (US 7778773 B2).

With respect to claims 4, 11, & 18, Barron / Sims / Gillen discloses all of the limitations of claims 1, 8, and 15 as stated above.  Regarding the following limitation, Barron does not explicitly disclose, however Gillen teaches transferring the item from 

wherein the reassigning includes coordinating a pass off between the courier valet and the alternate courier valet based on the courier valet having already picked up the item (See at least column 4 lines 14-20 noting pass over a package to another vehicle during transit; column 7 lines 42-48 noting a handover of a package to a different operator (valet)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Yaqub to the invention of Barron / Sims / Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Yaqub to the invention of Barron / Sims / Gillen would predictably “effect an optimization between plural vehicles concurrently,” as evidenced by Yaqub (column 4 lines 19 – 20).

With respect to claims 5, 12, & 19, Barron / Sims / Gillen discloses al of the limitations of claims 1, 8, and 15 as stated above.  In addition, Yaqub teaches:

wherein a delivery tracking system is configured to perform the reassigning of the job to the alternate courier valet and to allow the alternative courier valet to coordinate with the courier valet to team up to deliver the item (See at least column 4 lines 14-17 noting that the drivers can collaborate during delivery).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Yaqub to the invention of Barron / Sims / Gillen, since the claimed invention is merely a combination of old elements, and in the .

Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barron / Sims / Gillen / Yaqub, and further in view of Dickman et al (US 20120158609 A1).

With respect to claims 6, 13, & 20, Barron / Sims / Gillen / Yaqub discloses all of the limitations of claims 5, 12, and 19 as stated above.  Barron does not explicitly disclose the following, however Dickman teaches:

 wherein the courier valet uses a bicycle to pick up the item from a determined store and the alternate courier valet uses a motorized vehicle to deliver the item to the consumer (See at least paragraph 42 which describes transferring a delivery from one vehicle to another, wherein the vehicles in the transfer can be a bicycle and a motor vehicle).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Dickman to the invention of Barron / Sims / Gillen / Yaqub, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Dickman to the invention of Barron / Sims / Gillen / Yaqub would predictably “reduce the price of fuel being used to support their operations and facilities while also reducing carbon emissions through the use of multiple modes of transportation,” as evidenced by Dickman (0108).
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barron / Sims / Gillen / Yaqub / Dickman, and further in view of Bongrazio et al (US 20060259369 A1).

With respect to claims 7 & 14, Barron / Sims / Gillen / Yaqub / Dickman discloses all of the limitations of claims 6 and 13 as stated above. Barron / Sims / Gillen / Yaqub / Dickman do not explicitly disclose the following, however Bongrazio teaches:

wherein the courier valet is a picker stationed at the determined store (See at least 0029, noting stationing the delivering agent i.e., ‘personal assistant,’ at the store for pick-up).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Bongrazio to the invention of Barron / Sims / Gillen / Yaqub / Dickman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barron / Sims / Gillen, in view of Simmons et al. (US 20090228325 A1).

With respect to claim 21, Barron / Sims / Gillen discloses all of the limitations of claim 1 as stated above.  

To the extent to which Barron does not appear to explicitly disclose the following limitation, Simmons does:

• selecting the particular store based on the time needed to check out of the particular store (See [0020], noting “determine a merchant that may be able to provide the requested good and/or service to the user based on attempting to minimize 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a courier valet based on time to execute including time needed to check out of a particular store as in Simmons in the system executing the method of Barron / Sims / Gillen with the motivation of minimizing a wait time to pick up an order at a merchant, as taught by Simmons, in [0100], over that of Barron.

With respect to claim 22, Barron / Sims / Gillen discloses all of the limitations of claim 1 as stated above.  

To the extent to which Barron does not appear to explicitly disclose the following limitation, Simmons does:

• selecting the particular store based on traffic relative to the particular store (See [0100], [0106], [0120] – [0121], [0134], & [0162] – [0163], Claims 2 & 20, noting selecting a merchant to fulfill an order based on traffic conditions).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a courier valet based on time to execute including time needed to check out of a particular store as in Simmons in the system executing the method of Barron / Sims / Gillen with the motivation of minimizing a wait time to pick up an order at a merchant, as taught by Simmons, in [0100], over that of Barron.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barron / Sims / Gillen, in view of Anderson et al. (US 20080270019 A1).

With respect to claim 23, Barron / Sims / Gillen discloses all of the limitations of claim 1 as stated above.  

To the extent to which Barron does not appear to explicitly disclose the following limitation, Sims, in [0185], teaches wherein a total delivery time frame is “based on a distance that an employee may need to travel from a current location to a merchant location and then to a user location.” Rationale to combine Sims persists. Barron in view of Sims and Gillen do not appear to explicitly disclose taking into account traffic and speed to calculate a travel time, however Anderson teaches this element: 

• wherein the time to execute used to select the courier valet is further based on traffic and speed of a route ([0044], route time that is “required to reach each waypoint can be based on route metadata like road speed, traffic information.”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have based a route time on traffic and speed of a route as in Anderson in the system executing the method of Barron / Sims / Gillen with the motivation of providing “a more accurate basis for estimating how long it will take to reach each waypoint from the starting point, and between waypoints,” as taught by Anderson, in [0044], over that of Barron.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conjepuram (US 20140172737 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 13, 2021